DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyosawa [US Pat# 5,269,202].

Regarding claim 1: Kiyosawa discloses a gearing comprising: an internal gear;
an external gear (3) including external teeth (34) placed around a rotation axis and meshing with the internal gear (2), a barrel part (31) adjacent to the external teeth (34) along the rotation axis, and an inner circumferential surface on an inner surface of the external teeth (34), and having flexibility and relatively rotating about the rotation axis to the internal gear (21); and a wave generator (4) including a bearing (see fig 1) having an outer ring in contact with the inner circumferential surface, an inner ring, and balls (43) intervening between the outer ring and the inner ring ( see fig 13), and moving a mesh position between the internal gear and the external gear about the rotation axis, wherein


Regarding claim 2: Kiyosawa discloses wherein 0.45 < Ll/L < 0.50 (choosing d to be greater than 2.26).

Regarding claim 3: Kiyosawa discloses wherein 0.40 < B/L < 0.95, wherein a width of the outer ring along a face width direction of the external teeth is B.
Regarding claim 6: Kiyosawa discloses  A gearing unit comprising:
an internal gear (2);
an external gear (3) including external teeth (34) placed around a rotation axis and meshing with the internal gear (2), a barrel part (31) adjacent to the external teeth (34) along the rotation axis, and an inner circumferential surface on an inner surface of the external teeth (34), and having flexibility and relatively rotating about the rotation axis to the internal gear (2);
a wave generator (4) including a bearing (see fig 1) having an outer ring in contact with the inner circumferential surface, an inner ring, and balls (43) intervening between the outer ring and the inner ring, and moving a mesh position between the internal gear and the external gear about the rotation axis; and
a case housing ( inherent its known in the art that the flexible gear assembly are covered by casing or housing otherwise it will be exposed to the exterior and get contaminated) the internal gear (2), the external gear (3), and
the wave generator (4) and positioning the wave generator relative to the external gear, wherein
0.30 < Ll/L < 0.50 ( see fig 13, L13 is less than a half of L12 also the ratio of L13/L12 is greater than 0.45, col 8 stats that 3x  <L13 where x =(d/21)D, and L12 can have a max values of 0.24D will lead to  (d/21)/0.24< L13/L12   the variable d can be chosen such that 0.45<L13/L12 for example d can be chosen to be greater than 2.26), wherein a face width of the external teeth is L and a distance from an end of the external teeth at an opposite side to the barrel part (31) to a center of the ball is LI in a plan view from a direction perpendicular to the rotation axis ( see fig 13).

Regarding claim 7: Kiyosawa discloses  A robot comprising: a first member; a second member;
a gearing that transmits a drive force for relatively rotating the second member to the first member from one to the other of the first member and the second member; and
a drive source ( the wave generator is rotated by drive source) that generates the drive force, wherein the gearing has an internal gear,
an external gear (3) including external teeth placed around a rotation axis and meshing with the internal gear (2), a barrel part (31) adjacent to the external teeth along the rotation axis, and an inner circumferential surface on an inner surface of the external teeth ( see fig 2), and having flexibility and relatively rotating about the rotation axis to the internal gear, and a wave generator (4) including a bearing having an outer ring in contact with the inner circumferential surface, an inner ring, and balls (43) intervening between the outer ring and the inner ring, and moving a mesh position between the internal gear (2) and the external gear (3) about the rotation axis, and
0.30 < Ll/L < 0.50, wherein a face width of the external teeth is L and a distance from an end of the external teeth at an opposite side to the barrel part to a center of the ball is LI in a plan view from a direction perpendicular to the rotation axis ( see fig 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyosawa [US Pat# 5,269,202] in view of Takizawa [US Pub# 2017/0227106].

Regarding claim 4 and 5, Kiyosawa does not explicitly wherein a pitch circle diameter of the external gear falls within a range from 20 mm to 300 mm or  35 mm to 80 mm. However Takizawa teaches a pitch circle diameter of the external gear falls within a range from 20 mm to 300 mm or   35 mm to 80 mm ( 40mm, col 4, see claim 2).
It would have been obvious to someone having ordinary skills in the art at the time of the effective filling date to have modified the diameter of the external gear to be in range of 35 mm and 80mm as matter of design choice or design preference. Also the diameter of the external gear can be changed to fall within the claimed range to have obtained a desired torque output range according to the flex gear diameter.  

    PNG
    media_image1.png
    896
    613
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658